Citation Nr: 0100105	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-16 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the hands, knees, and cervical, 
thoracic and lumbar spine.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from April 1963 to January 
1965 and he also claims a period of Reserve service from 
January 1965 to March 1969.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
June 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the benefit sought on appeal.  


FINDINGS OF FACT


1.  In an April 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
degenerative arthritis of the cervical spine, lumbar spine, 
thoracic spine, minimal degenerative arthritis of the right 
hand, left hand, right knee, left knee, and arthralgia of the 
right elbow and left elbow.

2.  The evidence associated with the claims file subsequent 
to the RO's April 1997 rating decision is new, and so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.
 

CONCLUSIONS OF LAW

1.  The RO's April 1997 decision denying entitlement to 
service connection for degenerative arthritis of the cervical 
spine, lumbar spine, thoracic spine, minimal degenerative 
arthritis of the right hand, left hand, right knee, left 
knee, and arthralgia of the right elbow and left elbow is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 
20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's April 1997 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for 
degenerative arthritis of the hands, knees, and cervical, 
thoracic and lumbar spine have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for degenerative arthritis 
of the hands, knees, and cervical, thoracic and lumbar spine, 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also to grant 
the benefits he seeks on appeal.  The Board observes that the 
veteran's claim of entitlement to service connection for 
degenerative arthritis of the cervical spine, lumbar spine, 
thoracic spine, minimal degenerative arthritis of the right 
hand, left hand, right knee, left knee, and arthralgia of the 
right elbow and left elbow was last considered and denied by 
the RO in an April 1997 rating decision.  The RO denied the 
veteran's claim because there was no evidence to show that 
the veteran's arthritic condition had its onset during 
service or that the veteran's arthritis manifested to a 
compensable degree within one year of the veteran's 
separation from service.  The evidence showed that the 
veteran was treated for traumatic injuries to the joints 
during service and that he was seen and treated for arthritic 
conditions after his discharge from service, but there was no 
evidence establishing that his current arthritic condition 
had its onset in service or that it manifested to a 
compensable degree within one year after his separation from 
service.  As such, the RO concluded that service connection 
was not warranted.   

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If an NOD is not filed within the prescribed period, 
the decision becomes final.  38 U.S.C.A. § 7105(c) (West 
1991).  In this case, the veteran did not file an NOD after 
the RO's April 1997 rating decision.  Therefore, the April 
1997 RO decision is final and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 5108 (West 1991); 
C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.102, 3.156, 20.1105 (2000).  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and was considered based 
upon all the evidence of record, to determine whether it was 
well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim was well grounded, the VA had to 
comply with the duty to assist in the development of the 
claim under 38 U.S.C. § 5107(a), and then readjudicate the 
claim on the merits on the basis of all evidence of record.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the three-step analysis set forth in Elkins), 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
and third steps became applicable only when each preceding 
step was satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which removed the requirement that a veteran submit 
a well-grounded claim.  The new law affects claims pending on 
or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999, to November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 ((Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a)).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge, 155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

In the case at hand, pertinent evidence associated with the 
claims file since the RO's April 1997 denial includes (1) an 
April 1979, VA Form 10-10m, Medical Certificate And History; 
(2) statements from Lee G. Durham, M.D. dated in August 1998 
and November 1999; (3) statements from the veteran dated in 
September 1998, October 1998 and October 1999; (4) VA 
outpatient treatment records dated February 1997 to September 
1998, and (5) hearing testimony given at the RO in October 
1999.  

Collectively this evidence shows that the veteran was 
diagnosed with severe arthritis of the spine and right knee 
in April 1979.  VA outpatient treatment records reflect that 
the veteran was diagnosed with osteoarthritis of the knees, 
hips and the lumbosacral spine from August 1997 to September 
1998.  In August 1998, Dr. Durham indicated that a review of 
the veteran's service records indicated that he was treated 
for a number of arthrodynias during service.  Dr. Durham 
opined that it was likely that the veteran's current 
arthritic disorder was a result of his previous injuries.  In 
October 1999, the veteran testified that he first sought 
treatment for arthritis approximately 6 months after his 
discharge from service.  He testified that he experienced 
difficulty with arthritis in his back, knees, and ankles 
during service, but that he learned to live with it.  The 
veteran was not sure what he reported at the time of his 
discharge from service, but he indicated that he may have 
reported that he was sore and had aches and pains.  The 
veteran testified that he has had difficulty with arthritis 
since his discharge from service.  At the conclusion of the 
hearing, the veteran's representative indicated that the 
veteran was treated for arthritis many times during service 
even though a definitive clinical diagnosis of arthritis was 
not made in service.  

In an October 1999 statement, the veteran argued that his 
service medical records reflect that he was treated for 
bilateral knee pain in July 1963 and that he injured his left 
ankle in September 1963.  Further, the veteran argued that he 
did have arthritis during reserve service as reflected on a 
DD Form 220 (Active Duty Report), dated in June 1967, wherein 
the veteran reported that he had arthritis.  In a November 
1999 statement, Dr. Durham indicated that he continued to 
treat the veteran for arthritis, which Dr. Durham opined, was 
likely a result of his previous military service injuries.  

The Board finds that the evidence submitted since the RO's 
April 1997 denial is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  As 
such, the Board concludes that the evidence is new.  The 
Board also finds that most of the newly considered evidence 
is not material as that term is defined above.  Most of this 
evidence does not bear directly and substantially upon the 
specific matter under consideration in that it does not 
address the etiology of the veteran's degenerative arthritis.  
Thus, the Board does not find all of the evidence to be so 
significant that it must be considered to decide fairly the 
merits of the claim.  However, the Board does find that Dr. 
Durham's August 1998 and November 1999 statements satisfy the 
new and material requirement, in that these statements 
suggest that the onset of the veteran's degenerative 
arthritis occurred while the veteran was in service.  
Specifically, Dr. Durham relates the onset of the veteran's 
degenerative arthritis to arthrodynias for which the veteran 
was treated in service.  However, because Dr. Durham did not 
provide any reasons or bases for his opinion, the Board finds 
that additional development is warranted and thus, the Board 
does not find Dr. Durham's opinion sufficient to establish 
service connection for degenerative arthritis of the hands, 
knees, and cervical, thoracic and lumbar spine.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for degenerative 
arthritis of the hand, knees, cervical, thoracic and lumbar 
spine, the appeal is granted, to this extent only.


REMAND

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The veteran claims that service connection is in order for 
degenerative arthritis of the hands, knees, and cervical, 
thoracic and lumbar spine.  The Board notes that in support 
of his claim, he submitted an opinion from a private 
physician, Lee G. Durham, M.D.  In August 1998, Dr. Durham 
noted that the veteran was treated for a number of 
arthrodynias during military service and that it is likely 
that his current arthritis condition is a result of these 
previous injuries.  Further, in a November 1999 statement, 
Dr. Durham indicated that he continued to provide ongoing 
treatment to the veteran for his arthritis disorder and he 
reiterated his opinion that the veteran's currently diagnosed 
arthritis disorder is likely the result of his previous 
military service injuries.  The Board construes Dr. Durham's 
statements as some evidence that the veteran's current 
degenerative arthritis had its onset during service.  
However, Dr. Durham did not provide reasons and bases for his 
opinion and treatment records to document his ongoing care of 
the veteran have not been associated with the claims file.  
Given the amended statutory provisions regarding assistance 
to the veteran and need for clarification of the medical 
evidence of record, the Board is of the opinion that it may 
not properly proceed with appellate review of the claim in 
question until additional development has been accomplished.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  Specifically, the Board concludes 
that any relevant outstanding treatment records, including 
treatment records from Dr. Durham, should be obtained and 
associated with the claims file and the veteran should be 
scheduled for a VA examination for an assessment of the 
nature and etiology of his degenerative arthritis.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request the veteran to identify all 
healthcare providers from whom he has 
received treatment for degenerative 
arthritis since his discharge from 
service.  The RO should obtain and 
associate with the claims file any and 
all outstanding treatment records, 
including treatment records from Dr. 
Durham.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and, if possible, etiology of the 
veteran's degenerative arthritis.  The 
examiner should review the entire claims 
folder, and all appropriate tests should 
be conducted.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination as to 
the etiology, he/she should so state and 
indicate the reasons.  The rationale for 
any agreement or disagreement should be 
specified.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.
The examiner should, based on the medical 
documentation on file and examination of 
the veteran, determine whether the 
veteran currently suffers from 
degenerative arthritis, and if so, 
provide an opinion as to the exact 
diagnosis, date of onset and etiology of 
any such disability.  If no such 
disability is found, the examiner should 
so state.  The examiner should 
specifically provide an opinion as to 
whether it is at least as likely as not 
that any current degenerative arthritis 
is related to the veteran's period of 
service.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached and provide 
answers to the following:

a.  Does the veteran have degenerative 
arthritis at present?  If so, what is the 
nature of the disability?  The examiner 
should comment on the findings made in 
the veteran's service medical records 
regarding injuries to the joints, to 
include the knees.  The examiner should 
also comment on various post-service 
medical reports that include a diagnosis 
of degenerative arthritis.  The examiner 
is asked to specifically comment on Dr. 
Durham's opinions and should indicate 
whether he/she agrees or disagrees with 
Dr. Durham's diagnosis and opinions.

b.  If the veteran has degenerative 
arthritis, is it at least as likely as 
not that it is etiologically related to 
the veteran's military service?

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and is completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for degenerative arthritis.  As 
to any issue which remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
In the supplemental statement of the 
case, the RO should document that the 
notification and development requirements 
mandated by the Veterans Claims 
Assistance Act of 2000 have been 
completed.  Thereafter, the case should 
be returned to the Board for appellate 
review.  










The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matters addressed in 
this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

